Citation Nr: 1720718	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to February 18, 2015; from May 1, 2015, to October 18, 2016; and beginning February 1, 2017, for a left foot disability. 

2. Entitlement to a rating in excess of 10 percent prior to June 6, 2013; from September 1, 2013, to February 17, 2015; from May 1, 2015, to October 18, 2016; and beginning February 1, 2017, for a right foot disability.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This matter was previously before the Board, most recently in March 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that during the pendency of this appeal, the Veteran has been assigned several temporary total ratings for both feet based on the need for convalescence under 38 C.F.R. § 4.30 (2016).  The Board has limited its consideration accordingly.


FINDINGS OF FACT

1. The Veteran has been assigned the maximum schedular rating for his left foot disability, and the Veteran's symptoms do not significantly impact his employment or require frequent hospitalizations such that referral for extra-schedular consideration is warranted.

2. The Veteran has been assigned the maximum schedular rating for his right foot disability, and the Veteran's symptoms do not significantly impact his employment or require frequent hospitalizations such that referral for extra-schedular consideration is warranted.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a left foot disability are not met prior to February 18, 2015; from May 1, 2015, to October 18, 2016; or beginning February 1, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276 - 5284.

2. The criteria for a rating in excess of 10 percent for a right foot disability are not met prior to June 6, 2013; from September 1, 2013, to February 17, 2015; from May 1, 2015, to October 18, 2016; or beginning February 1, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276 - 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that his left and right foot disabilities are worse than currently rated.  More specifically, the Veteran asserts that his status post hammertoe surgery should be rated as moderately severe and assigned a 20 percent rating under Diagnostic Code 5284.

At an October 2012 VA examination, the Veteran reported that he had experienced additional recurrences of his foot disabilities.  He was reported to have had surgical procedures on the left foot in April 2012 and September 2012.  It was noted that the Veteran used a quad cane as he was nonweight-bearing on his left foot.  There was no evidence of Morton's neuroma or metatarsalgia in either foot.  The Veteran was noted to have hammer toes in the right third, fourth, and little toes.  The Veteran's left foot hammer toes were noted to have been surgically corrected.  The Veteran was noted to have mild or moderate symptoms of hallux valgus in the left foot.  The Veteran did not have hallux rigidus, claw foot, or plantar fasciitis.  The Veteran was noted to have moderate malunion of the tarsal or metatarsal bones in both feet.  The Veteran was also noted to have minimal, flexible bilateral pes planus.  X-rays of the feet revealed arthritis and soft tissue swelling in the left foot.  The examiner confirmed the diagnosis of hammer toes and noted that the Veteran's foot disabilities impacted his ability to work as he was not able to bear weight on his left foot and was required to use a cane for ambulation.  The examiner noted that the Veteran would only be able to perform sedentary work until he was fully recovered from his September 2012 left foot surgical procedure.  
 
In a December 2012 statement, the Veteran reported chronic pain in both feet and instability in his left foot.
 
At a February 2014 VA examination, the Veteran reported on-going issues with his feet and noted that he had surgery on four toes of his right foot in June 2013.  It was noted by the examiner that a review of the post-operative records showed that the surgery was without complications.  The surgical sites of both feet were examined and noted to be well healed and without any signs of complications, irritation, inflammation, infection, or wound healing complications.  The Veteran was noted to have been issued right shoe inserts and reported that he was not taking pain medications at that time.  The Veteran did not have Morton's neuroma or metatarsalgia, hallux valgus, hallux rigidus, pes cavus, or plantar fasciitis.  The VA examiner reported that the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner noted calluses bilaterally on the Veteran's great toes.  X-rays revealed arthritis of the right foot.  The examiner confirmed the diagnosis of hammer toes, bilaterally.

The Board notes the Veteran has received extensive treatment at the VA Medical Center for his foot disabilities.  In particular, the evidence of record indicates that the Veteran underwent surgery in February 2015 for contracture of the bilateral second toes, and bilateral hallux malleolus with chronic ulceration of the left.  He underwent further surgery in February 2015 for bilateral hallux interphalangeal joint fusion, and bilateral second digit arthroplasties.  At consecutive weekly post-surgical visits in March 2015, the Veteran was noted to be doing well.  The Veteran denied significant pain and reported that he did not need any pain medication.  Upon removal of the sutures, the Veteran denied any problems.  He reported being able to bear full weight in the surgical shoes without problems.  He denied relying on crutches.  Neurological examination was normal and the Veteran's treatment provider reported that the hallux was in excellent bilateral alignment in all planes. 

At a visit in early April 2015, the Veteran reported the recent onset of pain in both feet, which was worse on the left.  He reported pain in the left great toe and second toe, as well as tenderness in the right great and second toes, which coursed over his feet and up his ankle, with associated swelling.  He reported that he was weight-bearing bilaterally.  X-rays of the Veteran's feet were normal.  On examination, there was no evidence of painful motion, instability, weakness, or abnormal weight-bearing.  He had objective evidence of tenderness over the hallux and second digits.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, no atrophy, and no other foot deformity in either foot.

At a subsequent visit in April 2015, the Veteran reported that the pain and swelling in the left foot and ankle had improved.  He denied pain or problems in the right foot.  The treatment provider described the Veteran's post-operative condition as having improved and expected the Veteran's overall stability and flexibility of the interphalangeal joint to continue to improve with time.

At a visit in September 2015, the Veteran reported additional pain in the great toe and the second toe on the right, and third and fourth toes on the left.  Touch sensation were largely intact, skin was of normal texture, and incisions were noted on all ten toes without signs of infection.  There was some instability at the attempted fusion site of the right great toe with lateral deviation of the toe.  The second digit was mildly contracted secondary to the skin contracture.  Deformity was noted to the fourth and fifth toes of the left foot, with rigid contraction at the proximal interphalangeal joint of the third toe.  Contracture of the second and fifth right toes, hammertoe contracture of the third and fourth toes on the left was assessed.

In a June 2015 statement, the Veteran reported that following multiple surgeries, the third, fourth, and fifth digits on both feet did not bend.  He reported that he could not stand on his feet for more than three hours without swelling.

At a September 2016 VA examination, the Veteran reported swelling and lymphedema following his most recent surgery and reported that he wore compression stockings in an effort to alleviate the swelling.  The Veteran reported pain and stiffness in both feet, occurring most frequently in the morning, but noted that the pain sometimes interfered with his ability to sleep.  The Veteran reported that he experienced increased stiffness and swelling in his legs when standing while performing household maintenance such as cutting the grass.  The VA examiner reviewed the Veteran's claims file and noted the Veteran's extensive surgical history.  The Veteran was noted to present with compression stockings he had been given, but that there was no evidence of any edema in the Veteran's feet, ankles, or toes at the time of the examination.  The examiner noted the Veteran was used orthotics for both feet.  The Veteran did not have extreme tenderness along the plantar surface or decreased longitudinale arch height of either foot.  There was no evidence of marked pronation, marked inward displacement, or inward bowing of the Achilles tendon.  The Veteran did not have Morton's neuroma or metatarsalgia.  The Veteran was noted to have severe symptoms of hallux valgus to the point where it was the functional equivalent of amputation of the right great toe.  There was no pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had pain on weight-bearing in both feet, swelling in both feet, and deformity in both feet.  There was no additional functional limitation as a result of pain, weakness, fatigability, or incoordination in either foot.  There was no functional loss during flare-ups as a result of repeated use in either foot.  X-rays revealed arthritis in both feet.  The examiner diagnosed flat feet, hammer toes, and hallux valgus.  The examiner noted that the Veteran's foot disabilities did not impact his ability to perform occupational tasks.   

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a left foot disability prior to February 18, 2015; from May 1, 2015, to October 18, 2016; or beginning February 1, 2017.  Additionally, the Veteran is not entitled to a rating in excess of 10 percent for a right foot disability prior to June 6, 2013; from September 1, 2013, to February 17, 2015; from May 1, 2015, to October 18, 2016; or beginning February 1, 2017.  In this regard, the Board notes that the Veteran does not have severe pes planus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, and his foot disabilities are not moderately severe in nature.  The Board acknowledges that the Veteran often reports pain and swelling at his VA examinations.  However, the VA Medical Center treatment notes of record tend to show that the Veteran's pain waxes and wanes, and is not constant.  Additionally, the Veteran is not noted to be precluded from performing any activities of daily living as a result of his feet.  Further, once fully recovered from his various surgical procedures, it does not appear that the Veteran requires assistive devices for ambulation.  Therefore, the Board finds that a rating in excess of 10 percent for either foot disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284 (2016).  
Consideration has been given to assigning staged ratings. However, at no time during the period in question has either disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's foot disabilities result in pain, swelling, stiffness, and flare-ups of pain, but not painful motion, weakness, or abnormal weight-bearing.  The functional loss due to pain, swelling, stiffness, and instability was considered in the assignment of a 10 percent ratings.  The September 2016 VA examination showed that the Veteran had moderate limitations in walking, and he reported that he could stand for up to three hours.  There is no indication from the record that the Veteran has marked interference with employment, as the September 2016 VA examiner specifically stated that the Veteran was not prevented from performing occupational tasks.  Further, other than any hospitalizations as a result of surgical procedures (for which the Veteran has been appropriately compensation under 38 C.F.R. § 4.30) , there is no indication from the record that the Veteran is frequently hospitalized or that he even seeks frequent emergency treatment for his feet.  Therefore, is no evidence from the record that the symptoms present an exceptional disability picture which is not contemplated by the ratings and the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.
ORDER

Entitlement to a rating in excess of 10 percent for a left foot disability prior to February 18, 2015; from May 1, 2015, to October 18, 2016; and beginning February 1, 2017, is denied.  

Entitlement to a rating in excess of 10 percent for a right foot disability prior to June 6, 2013; from September 1, 2013, to February 17, 2015; from May 1, 2015, to October 18, 2016; and beginning February 1, 2017, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


